DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 9,004,928) in view of Joschika (U.S. 2012/0315772).
With respect to claim 1, Tanaka disclose a plug-in connector (38, Figs. 4-6) to which a cable (39, Fig. 4) having a plurality of insulated conductors is connectable in a linear array, wherein the plug-in connector comprises an insulating body (11, Fig. 2) and an elongated conductive rubber element (10, Fig. 5) arranged within the insulating body, the elongated conductive rubber element having a unitary structure distinct from the insulating body (see Fig. 5), the elongated conductive rubber element interfacing with conductor elements of the linear array of the plurality of insulated conductors or with intervening connection contacts associated with the conductor elements (See Fig. 6).
Tanaka, however, fails to disclose that the elongated conductive rubber element comprises a plurality of conductive layers alternating with non-conductive layers and extending along a length of the elongated conductive rubber element.
Joschika, on the other hand, is an example within the art that teaches a connection system (Fig. 3b) utilizing a conductive rubber element (302, Fig. 3b) and wherein the conductive rubber element has a plurality of conductive layers alternating with non-conductive layers (see paragraph [0028]) and extending along a length of the elongated conductive rubber element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive rubber element of Tanaka, with the teachings of Joschika, as to have the elongated conductive rubber element comprise a plurality of conductive layers alternating with non-conductive layers and extending along a length of the elongated conductive rubber element, so as to ensure the conductive element maintains a dielectric state in an uncompressed or un-used form and is conductive when properly employed in an electrical connection.
With respect to claim 2, Tanaka discloses the plug-in connector as claimed in claim 1, wherein each of the plurality of insulated conductors are fixable in an electrically conductive manner to at least one of the conductive layers of the elongated conductive rubber element. See Fig. 6.
With respect to claim 3, Tanaka discloses the plug-in connector as claimed in claim 1, wherein the plug-in connector comprises at least one connection contact (47, Fig. 4) that is fixable in an electrically conductive manner to at least one of the conductive layers of the elongated conductive rubber element. See how the contacts 47 interface with the conductive layers 10 in Fig. 6.
With respect to claim 4, Tanaka discloses the plug-in connector as claimed in claim 3, wherein the at least one connection contact is configured to be contacted in an electrical manner by a conductor end of one of the plurality of insulated conductors. See Fig. 4.
With respect to claim 5, Tanaka discloses the plug-in connector as claimed in claim 3, wherein the plug-in connector comprises at least one contact element (5, Figs. 4-6).
With respect to claim 6, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Tanaka and Joschika disclose the plug-in connector as claimed in claim 5, wherein: one of the plurality of the insulated conductors is contactable by the at least one connection contact (see Fig. 4 of Tanaka); the at least one connection contact is in electrical contact on one face of the elongated conductive rubber element with at least one of the plurality of conductive layers (see the teachings of Joschika) and on the other face of the elongated conductive rubber element the at least one contact element is in contact with the at least one of the plurality of conductive layers of the elongated conductive rubber element (see Fig. 5 of Tanaka, as well the teachings of Joschika).
With respect to claim 7, Tanaka discloses the plug-in connector as claimed in claim 6, wherein the at least one connection contact is in electrical contact with the at least one contact element via the elongated conductive rubber element. See Fig. 6.
With respect to claim 8, Tanaka discloses the plug-in connector as claimed in claim 2, wherein: on one face of the elongated conductive rubber element at least one of the plurality of insulated conductors is fixable in an electrically conductive manner to at least one of the conductive layers (see the teachings of Joschika) of the elongated conductive rubber element (See Fig. 6 of Tanaka; this is done via intervening contacts 47 in Fig. 4 of Tanaka); and on the other face of the elongated conductive rubber element at least one contact element (5, Figs. 4-6 of Tanaka) is contacted by the at least one of the conductive layers (see the teachings of Joschika) of the elongated conductive rubber element.
With respect to claim 9, Tanaka discloses the plug-in connector as claimed in claim 8, wherein the conductor element of at least one of the plurality of insulated conductors is in electrical contact with the at least one contact element via the elongated conductive rubber element. See Fig. 6.
With respect to claim 10, Tanaka discloses the plug-in connector as claimed in claim 1, wherein: the plug-in connector comprises at least two connection contacts (47, Fig. 4); and/or the plug-in connector comprises at least two contact elements (5, Figs. 4-6).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 9,004,928) in view Joschika (U.S. 2012/0315772), and further in view of Moore et al. (U.S. 7,355,122).
With respect to claim 11, the combined teachings of Tanaka and Joschika fail to explicitly disclose that each of the plurality of conductor layers of the elongated conductive rubber element comprise silver particles.
Moore, on the other hand, is an example within the art that teaches a plug connector (Figs. 1-7) having a conductor of a wire (16b, Fig. 1) in electrical contact with a conductive rubber element (12b, Fig. 1) and wherein the conductive rubber element may comprise silver particles (col. 3, lines 16-18).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive rubber element of Tanaka, as previously modified by Joschika, with the teachings of Moore, as to have each of the plurality of conductor layers of the elongated conductive rubber element comprise silver particles, so as to ensure a reliable electrical conduction through the non-conductive rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 9,004,928) in view of Joschika (U.S. 2012/0315772) and further in view of Tadashi (JPH0869830A).
With respect to claim 14, Tanaka discloses a system comprising a plug-in block (38, Figs. 4-6) and a plug-in connector (40, Figs. 4 and 6), wherein at least two solid conductors (5, Fig. 5) or stranded conductors are fixed within the plug-in block parallel with one another and with a respective conductor end (13, Fig. 2) aligned with a direction vector parallel and/or orthogonal to a plug-in direction; and wherein the plug-in block comprises an insulating body (11, Fig. 2) and an elongated conductive rubber element (10, Fig. 5) arranged within the insulating body, the elongated conductive rubber element having a unitary structure distinct from the insulating body (see Fig. 5), wherein the conductor ends of the at least two solid conductors or stranded conductors are in contact respectively with the elongated conductive rubber element (see Figs. 2 and 5).
Tanaka, however, fails to disclose that the elongated conductive rubber element comprises a plurality of conductive layers alternating with non-conductive layers and extending along a length of the elongated conductive rubber element, such that the conductor ends of the at least two solid conductors or stranded conductors are in contact respectively with at least one conductive layer of the plurality of conductive layers.
Joschika, on the other hand, is an example within the art that teaches a connection system (Fig. 3b) utilizing a conductive rubber element (302, Fig. 3b) and wherein the conductive rubber element has a plurality of conductive layers alternating with non-conductive layers (see paragraph [0028]) and extending along a length of the elongated conductive rubber element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive rubber element of Tanaka, with the teachings of Joschika, as to have elongated conductive rubber element comprise a plurality of conductive layers alternating with non-conductive layers and extending along a length of the elongated conductive rubber element, such that the conductor ends of the at least two solid conductors or stranded conductors are in contact respectively with at least one conductive layer of the plurality of conductive layers, so as to ensure the conductive element maintains a dielectric state in an uncompressed or un-used form and is conductive when properly employed in an electrical connection.
Further, the combined teachings of Tanaka and Joschika fail to disclose that the plug-in connector is a circuit board plug-in connector.
Tadashi, on the other hand, is an example within the art that teaches a connection system (Fig. 2) wherein a plug-in block (23, Fig. 2) makes electrical connection with a circuit board connection system (14, Figs. 1-2) via a conductive polymer element (20, Figs. 1-2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the connection system and specifically the plug-in connector of Tanaka, with the teachings of Tadashi, so as to be a circuit board plug-in connector, to allow the connection system and elongated conductive rubber element to effectively electrically couple a plug to a circuit board utilizing the advantages of the elongated conductive rubber element.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 14, the combined teachings of Tanaka, Joschika, and Tadashi disclose the system as claimed in claim 14, wherein the circuit board plug-in connector comprises at least two contact elements (21, Figs. 1-2 of Tadashi) having respectively one contact end and one circuit board connection end, wherein the respective contact ends are in contact with at least one conductive layer of the plurality of conductive layers of the elongated conductive rubber element (see Figs. 1-2 of Tadashi).

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claims 12 and 16, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a respective non-stripped end face of the at least two solid conductors or stranded conductors is pressed against the elongated conductive rubber element.


Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the same set of references applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833